

116 HRES 388 IH: Supporting the goals and ideals of the International Day Against Homophobia, Transphobia, and Biphobia.
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 388IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Ms. Lee of California (for herself, Ms. Norton, Mr. Khanna, Mr. Grijalva, Mr. Johnson of Georgia, Mrs. Carolyn B. Maloney of New York, Mr. Cicilline, Ms. Titus, Ms. Speier, Mr. Moulton, Mr. Larsen of Washington, Ms. Frankel, Mr. Pallone, Ms. Moore, Mr. Lowenthal, Mrs. Davis of California, Mr. Hastings, Mr. Soto, Mr. Levin of Michigan, Mr. Nadler, Ms. Clarke of New York, Ms. DelBene, Mr. Pocan, Ms. Schakowsky, Mr. Kilmer, Ms. Brownley of California, Mr. Sean Patrick Maloney of New York, Mr. Correa, Ms. Sánchez, Ms. Pingree, Mr. Pappas, Mr. Crist, Mr. Higgins of New York, Ms. McCollum, Mr. Espaillat, Mr. Quigley, Ms. Jackson Lee, Mr. Blumenauer, Mr. Panetta, Mr. Meeks, Ms. Garcia of Texas, Mr. Takano, Ms. Scanlon, Ms. Haaland, Ms. Meng, Mr. Raskin, Mrs. Lawrence, Ms. Jayapal, Ms. Clark of Massachusetts, Mrs. Dingell, Mr. Himes, Mrs. Fletcher, Mrs. Craig, Ms. Porter, Mr. Brown of Maryland, Mrs. Watson Coleman, Ms. Blunt Rochester, Mr. McEachin, Mr. Cisneros, Mrs. Hayes, Mr. Swalwell of California, Ms. Velázquez, Mr. Danny K. Davis of Illinois, Mr. Payne, and Ms. Ocasio-Cortez) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Energy and Commerce, and Education and Labor, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedRESOLUTIONSupporting the goals and ideals of the International Day Against Homophobia, Transphobia, and
			 Biphobia.
	
 Whereas over 11,000,000 American adults identify as lesbian, gay, bisexual, or transgender (LGBT), and 1,300,000 high schoolers identify as LGBT;
 Whereas, according to a February 2013 report by the Williams Institute, an estimated 3,000,000 LGBT Americans have had a child and as many as 6,000,000 American children and adults have an LGBT parent;
 Whereas the Center for American Progress found 1 in 4 LGBT people reported experiencing discrimination in some area of their lives because of their sexual orientation or gender identity in 2016;
 Whereas, according to the Centers for Disease Control and Prevention, homophobia, transphobia, and biphobia contribute to disparities in physical and mental health indicators such as depression, substance use, cancer, and experiences of abuse and violence;
 Whereas the Centers for Disease Control and Prevention further report that homophobia, transphobia, and biphobia limit an individual’s ability to access high-quality health care and negatively affect such individual’s income and employment status;
 Whereas, according to the Global Commission on HIV and the Law, homophobia, transphobia, and biphobia contribute to disproportionately high rates of HIV among men who have sex with men and transgender women;
 Whereas, according to a 2017 survey by GLSEN (formerly known as the Gay, Lesbian & Straight Education Network), 87 percent of students who identify as LGBT were harassed at school in the past year due to their sexual orientation, 60 percent felt unsafe at school because of their sexual orientation, and 40 percent because of their gender identity;
 Whereas youth who are LGBT are 120 percent more likely to experience homelessness than their non-LGBT counterparts and are likely to lack access to health care and develop stress-related disorders;
 Whereas youth who identify as lesbian, gay, or bisexual are over 4 times more likely to attempt suicide compared to their heterosexual counterparts and transgender youth are over 5 times more likely to attempt suicide than their cisgender counterparts;
 Whereas homophobia, transphobia, and biphobia are associated with minority stress that may underlie sexual behaviors that can increase the risk of HIV and AIDS transmission, and also create additional barriers for LGBT individuals to access prevention and treatment for HIV and AIDS;
 Whereas, the 2015 U.S. Transgender Survey, a study of 27,715 transgender adults, found that 77 percent of those who were out or perceived as transgender in K–12 were harassed, physically or sexually assaulted, or faced other forms of mistreatment because of being transgender, and nearly 1 in 5 (17 percent) were forced to leave a school because of the severity of mistreatment that they faced;
 Whereas the Center for American Progress found 8 percent of lesbian, gay, bisexual, and queer survey respondents and 29 percent of transgender respondents reported a doctor refused to see them because of their actual or perceived LGBT status and LGBT patients who experienced discrimination were nearly 7 times more likely than those who had not to avoid going to a doctor;
 Whereas LGBT adults are over twice as likely to be uninsured than their non-LGBT counterparts and LGBT adults, particularly bisexual men and women, are more likely to experience poverty;
 Whereas 68 countries still criminalize homosexuality, and LGBT people in these countries face violence, increased discrimination, and blackmail;
 Whereas, according to the World Health Organization, in some countries transgender women are 80 times more likely to have HIV, and there were 2,982 reported killings of transgender people in 72 countries between 2008 and 2018; and
 Whereas the European Parliament and other international bodies observe May 17 as an International Day Against Homophobia, Transphobia, and Biphobia: Now, therefore, be it
		
	
 That the House of Representatives— (1)supports the goals and ideals of an International Day Against Homophobia, Transphobia, and Biphobia;
 (2)encourages the Federal Government, States, localities, nonprofit organizations, schools, and community organizations to observe the day with appropriate programs and activities, with the goal of increasing public knowledge of homophobia, transphobia, and biphobia and empowering communities to celebrate and respect their diversity;
 (3)encourages health care providers to offer culturally and clinically competent care to the LGBT community, schools to support the creation of gay-straight alliances to achieve safer learning environments, and individuals to learn about national resources for those who identify as LGBT; and
 (4)encourages the Federal Government, States, international funding organizations, and United States bilateral and multilateral aid efforts to prioritize the health and human rights of LGBT people.
			